DETAILED ACTION
Claims 21-52 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, as a result of priority applications filed before March 16, 2013, is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Applicant filed Information Disclosure Statements (IDS) on 5/15/2020, 6/10/2020, and 12/10/2020.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawing submitted on 9/27/2019 are accepted

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 28, 32, 44, and 48 are rejected under pre-AIA  U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication Number 2009/0070771 to Yuyitung et al. (hereafter referred to as Yuyitung).
As per claim 28 Yuyitung discloses:
A computer-implemented method of optimizing the use of capacity in computing environments, the method comprising: obtaining resource data for a target computing environment, the resource data comprising resource capacity and resource utilization information for systems in the target computing environment (Paragraph Number [0086] teaches a distinct data set is obtained for each system 16 to contribute to the combined system data 18 shown in FIG. 3(a).  Each data set comprises one or more parameters that relate preferably to technical 24, business 26 and workload 28 characteristics or features of the respective system 16. (a person of ordinary skill in the art would recognize these data sets to comprise a demand or target profile or environment). The parameters can be evaluated by scrutinizing program definitions, properties, objects, instances and any other representation or manifestation of a component, feature or characteristic of the system 16.  In general, a parameter is anything related to the system 16 that can be evaluated, quantified, measured, compared etc. Paragraph Number [0219] teaches the workload analysis evaluates the combination of one or more source workloads onto the target servers to evaluate processor utilization, memory, disk I/O and network I/O. The analysis employs the workload normalization and virtualization overhead models described below to predict workloads with better accuracy. (See also Paragraph Numbers [0081], [0083], [0088], [0222], [0233], and [0262])).
obtaining capacity reservation data related to one or more capacity reservations or commitments in the target computing environment, comprising capacity that is available because it is reserved for future use, or capacity that is not available because it is reserved for one or more specific workloads (Paragraph Number [0081] teaches data sets 18 are used to perform a physical environment analysis 100 and a current asset assessment 102.  The physical environment analysis 100 analyzes existing physical systems 16 in the current physical environment 12 to be virtualized to evaluate various technical, business and workload constraints and affinity considerations of the virtualization candidates. Paragraph Number [0083] teaches the set of source systems and the set of target systems are then used to perform a virtual environment optimization 106, which determines the optimal layout of the source systems onto the target systems based on technical, business and workload constraints according to a multi-dimensional compatibility and consolidation analysis using the analysis program 10.  It can be seen in FIG. 2 that virtualization rule sets 11 are used during stages 100-106 in various ways as will be explained below. Based on outcomes of the physical environment analysis 100 and virtualization host system definition 104, various analyses may be conducted iteratively to narrow in on progressively more optimal solutions to accommodate both existing constraints and changing environments (both physical and virtual). The virtual environment design 110 can then be used to create a virtualization solution 112 that, when implemented, can be tracked, analyzed and refined over time by conducting ongoing management 15. (See also Paragraph Numbers [0088], [0222], [0233], and [0262])).
obtaining demand data related to at least one new workload or a change in at least one existing workload in the target computing environment (Paragraph Number [0219] teaches the workload analysis evaluates the combination of one or more source workloads onto the target servers to evaluate processor utilization, memory, disk I/O and network I/O. The analysis employs the workload normalization and virtualization overhead models described below to predict workloads with better accuracy. Paragraph Number [0262] teaches based on historical workload patterns, a model can be defined to predict future workload operation cycles, patterns and trends.  For example, when analyzing workload data, analysts can choose to validate current VM placements against these predicted trends to identify potential risks or inefficiencies.  The placement planning comprises enabling the generation of future VM placement plans based on predicted operational patterns and trends.  (See also Paragraph Numbers [0081], [0083], [0086], [0088], [0222], and [0233])).
using the resource data, the demand data, the capacity reservation data, and at least one operational policy to generate a resource optimization plan defining the placement of at least one workload or the allocation of resources to at least one workload in the target computing environment (Paragraph Number [0081] teaches data sets 18 are used to perform a physical environment analysis 100 and a current asset assessment 102.  The physical environment analysis 100 analyzes existing physical systems 16 in the current physical environment 12 to be virtualized to evaluate various technical, business and workload constraints and affinity considerations of the virtualization candidates. Paragraph Number [0083] teaches the set of source systems and the set of target systems are then used to perform a virtual environment optimization 106, 
As per claim 44, Yuyitung teaches:
A system for optimizing the use of capacity in computing environments, the system configured to execute operations causing the system to: (Paragraph Number [0079] teaches in order to provide such intelligence and focused analytics, an analysis program for determining compatibilities in a computing environment 12 can be utilized along with specific virtualization rule sets and user interfaces (UIs) to address the considerations of a virtualization infrastructure. Paragraph Number [0085] teaches the analysis program 10, accessed through a computer station 14, gathers data 18 pertaining to a collection of systems to be consolidated 16.  Paragraph Number [0112] teaches rule sets 28 are computer readable and storable so that they may be accessed by the program 10 and modified if necessary, for use in evaluating the computer systems 16).

As per claims 32 and 48, Yuyitung discloses each of the limitations of claims 28 and 44 respectively.
	In addition, Yuyitung discloses:
wherein the demand data comprises at least one new workload or change in an existing workload that occurs at a future time or time range, the at least one placement or allocation action being implemented at the future time or time range (Paragraph Number [0083] teaches the set of source systems and the set of target systems are then used to perform a virtual environment optimization 106, which determines the optimal layout of the source systems onto the target systems based on technical, business and workload constraints according to a multi-dimensional compatibility and consolidation analysis using the analysis program 10.  Based on outcomes of the physical environment analysis 100 and virtualization host system definition 104, various analyses may be conducted iteratively to narrow in on progressively more optimal solutions to accommodate both existing constraints and changing environments (both physical and virtual). The virtual environment design 110 can then be used to create a virtualization solution 112 that, when implemented, can be tracked, analyzed and refined over time by conducting ongoing management 15. Paragraph Number [0262] teaches the placement planning 226 comprises a process of future VM placement validation 238 and planning 239.  Based on historical workload patterns, a model can be defined to predict future workload operation cycles, patterns and trends.  For example, when analyzing workload 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-27, 29, 33, 36, 37, 40-43, 45, 49, and 52 is rejected under 35 U.S.C. 103) as being unpatentable over U.S. Patent Application Publication Number 2009/0070771 to Yuyitung et al. in view of U.S. Patent Application Publication Number 2012/0102498 to Subramanya et al. (hereafter referred to as Subramanya).
As per claim 21, Yuyitung teaches:
A computer-implemented method of optimizing the use of capacity in computing environments, the method comprising: obtaining resource data for a target computing environment, the resource data comprising resource capacity and resource utilization information for systems in the target computing environment (Paragraph Number [0086] teaches a distinct data set is obtained for each system 16 to contribute to the combined system data 18 shown in FIG. 3(a).  Each data set comprises one or more parameters that relate preferably to technical 24, business 26 and workload 28 characteristics or features of the respective system 16. (a person of ordinary skill in the art would recognize these 
obtaining demand data related to at least one new workload or a change in at least one existing workload in the target computing environment (Paragraph Number [0219] teaches the workload analysis evaluates the combination of one or more source workloads onto the target servers to evaluate processor utilization, memory, disk I/O and network I/O. The analysis employs the workload normalization and virtualization overhead models described below to predict workloads with better accuracy. Paragraph Number [0262] teaches based on historical workload patterns, a model can be defined to predict future workload operation cycles, patterns and trends.  For example, when analyzing workload data, analysts can choose to validate current VM placements against these predicted trends to identify potential risks or inefficiencies.  The placement planning comprises enabling the generation of future VM placement plans based on predicted operational patterns and trends.  (See also Paragraph Numbers [0081], [0083], [0086], [0088], [0222], and [0233])).
using the resource data, the demand data, and at least one operational policy to generate a resource optimization plan defining the placement of at least one workload or the allocation of resources to at least one workload in the target computing environment (Paragraph Number [0081] teaches data sets 18 are used to perform a physical environment analysis 100 and a current asset assessment 102.  The physical environment analysis 100 analyzes existing physical systems 16 in the current physical environment 12 to be virtualized to evaluate various technical, business and workload constraints and affinity considerations of the virtualization candidates. Paragraph Number [0083] teaches the set of source systems and the set of target systems are then used to perform a virtual environment optimization 106, which determines the optimal layout of the source systems onto the target systems based on technical, business and workload constraints according to a multi-dimensional compatibility and consolidation analysis using the analysis program 10.  It can be seen in FIG. 2 that virtualization rule sets 11 are used during stages 100-106 in various ways as will be explained below. Based on outcomes of the physical environment analysis 100 and virtualization host system definition 104, various analyses may be conducted iteratively to narrow in on progressively more optimal solutions to accommodate both existing constraints and changing environments (both physical and virtual). The virtual environment design 110 can then be used to create a virtualization solution 112 that, when implemented, can be tracked, analyzed and refined over time by conducting ongoing management 15. (See also Paragraph Numbers [0088], [0222], [0233], and [0262])).
Yuyitung does not explicitly disclose the following limitations which are taught by Subramanya:
seeking approval of the resource optimization plan (Paragraph Number [0064] teaches once a potential resolution of the conflict has been determined, a query seeking approval of the resolution can be posed (e.g., via publication) to an end-user.  The query may operate to publish components of the solution to assist in determining whether the proposed resolution is acceptable.  Thus, the method 211 may continue on to block 237 to include publishing a query that includes specifications of the additional resource elements and/or the less capable version prior to the resolving.  Further activity may include receiving a response to the query, the response being used to determine whether a proposed resolution of the conflict can be finalized).
when approved, issuing at least one placement or allocation action in the target computing environment according to the resource optimization plan (Paragraph Number [0064] teaches once a potential resolution of the conflict has been determined, a query seeking approval of the resolution can be posed (e.g., via publication) to an end-user.  The query may operate to publish components of the solution to assist in determining whether the proposed resolution is acceptable.  Thus, the method 211 may continue on to block 237 to include publishing a query that includes specifications of the additional resource elements and/or the less capable version prior to the resolving.  Further activity may include receiving a response to the query, the response being used to determine whether a proposed resolution of the conflict can be finalized).
reconciling the at least one placement or allocation change in the target computing environment against the resource optimization plan to determine if the action was implemented (Paragraph Number [0064] teaches once a potential resolution of the conflict has been determined, a query seeking approval of the resolution can be posed 
Both Yuyitung and Subramanya are directed to resource allocation analysis. Yuyitung discloses obtaining demand information regarding workloads for both physical and virtual environments, determining where the demand fits into targeting host environments during particular time windows and indicating if the demand fits into the available hosting environment.  Subramanya improves upon Yuyitung by disclosing providing an output requesting approval for the placement plan. One of ordinary skill in the art would be motivated to further include providing an output requesting approval for 
As per claim 33, Yuyitung teaches:
A computer-implemented method of optimizing the use of capacity in computing environments, the method comprising: creating a capacity reservation or commitment representing capacity that is earmarked for use for a specific set of workloads, a specific user or a specific set of users (Paragraph Number [0086] teaches a distinct data set is obtained for each system 16 to contribute to the combined system data 18 shown in FIG. 3(a).  Each data set comprises one or more parameters that relate preferably to technical 24, business 26 and workload 28 characteristics or features of the respective system 16. (a person of ordinary skill in the art would recognize these data sets to comprise a demand or target profile or environment). The parameters can be evaluated by scrutinizing program definitions, properties, objects, instances and any other representation or 
The remainder of the claim limitations are substantially similar to the claim limitations recited in claim 21 and are rejected for the same reasons put forth in regard to claim 21.
As per claim 37, Yuyitung teaches:
A system for optimizing the use of capacity in computing environments, the system configured to execute operations causing the system to: (Paragraph Number [0079] teaches in order to provide such intelligence and focused analytics, an analysis program for determining compatibilities in a computing environment 12 can be utilized along with specific virtualization rule sets and user interfaces (UIs) to address the considerations of a virtualization infrastructure. Paragraph Number [0085] teaches the analysis program 10, accessed through a computer station 14, gathers data 18 pertaining to a collection of systems to be consolidated 16.  Paragraph Number [0112] teaches rule sets 28 are computer readable and storable so that they may be accessed by the program 10 and modified if necessary, for use in evaluating the computer systems 16).

As per claim 49, Yuyitung teaches:
A system for optimizing the use of capacity in computing environments, the system configured to execute operations causing the system to: (Paragraph Number [0079] teaches in order to provide such intelligence and focused analytics, an analysis program for determining compatibilities in a computing environment 12 can be utilized along with specific virtualization rule sets and user interfaces (UIs) to address the considerations of a virtualization infrastructure. Paragraph Number [0085] teaches the analysis program 10, accessed through a computer station 14, gathers data 18 pertaining to a collection of systems to be consolidated 16.  Paragraph Number [0112] teaches rule sets 28 are computer readable and storable so that they may be accessed by the program 10 and modified if necessary, for use in evaluating the computer systems 16).
The remainder of the claim limitations are substantially similar to the claim limitations recited in claim 33 and are rejected for the same reasons put forth in regard to claim 33.
As per claims 24, 36, 40, and 52 the combination of Yuyitung and Subramanya teaches each of the limitations of claims 21, 33, 37, and 49.
In addition, Yuyitung teaches:
wherein the demand data comprises at least one new workload or change in an existing workload that occurs at a future time or time range, the at least one placement or allocation action being implemented at the future time or time range (Paragraph 
As per claims 25 and 41 the combination of Yuyitung and Subramanya teaches each of the limitations of claims 21 and 37.
In addition, Yuyitung teaches:
wherein the demand data comprises a booking that places a lock on resource capacity in the resource optimization plan (Paragraph Number [0083] teaches based on 
As per claims 26 and 42 the combination of Yuyitung and Subramanya teaches each of the limitations of claims 21 and 25, and 37 and 41.
In addition, Yuyitung teaches:
wherein generating the resource optimization plan considers previously-placed bookings (Paragraph Number [0083] teaches the set of source systems and the set of target systems are then used to perform a virtual environment optimization 106, which determines the optimal layout of the source systems onto the target systems based on technical, business and workload constraints according to a multi-dimensional compatibility and consolidation analysis using the analysis program 10.  It can be seen in FIG. 2 that virtualization rule sets 11 are used during stages 100-106 in various ways as will be explained below.  The virtualization UI 13 can also be used during these stages to permit a user to interact with the analysis program 10 and ultimately generate a virtual environment design 110. For example, based on outcomes of the physical environment analysis 100 and virtualization host system definition 104, various analyses may be conducted iteratively to narrow in on progressively more optimal solutions to accommodate both existing constraints and changing environments (both physical and virtual). The virtual environment design 110 can then be used to create a virtualization solution 112 that, when implemented, can be tracked, analyzed and refined over time by conducting ongoing management 15.  Paragraph Number [0154] teaches users can also choose a predicted workload in the future based on an expected growth rate or based on projected trends to some date in the future).
As per claims 27 and 43 the combination of Yuyitung and Subramanya teaches each of the limitations of claims 21 and 37.
In addition, Yuyitung teaches:
wherein the demand data reserves capacity to meet a future need (Paragraph Number [0254] teaches as the virtual environment changes over time, the analysis 
As per claims 29 and 45 Yuyitung teaches each of the limitations of claims 28 and 44.
Yuyitung does not explicitly disclose the following limitations which are taught by Subramanya:
further comprising: seeking approval of the resource optimization plan (Paragraph Number [0064] teaches once a potential resolution of the conflict has been determined, a query seeking approval of the resolution can be posed (e.g., via publication) to an end-user.  The query may operate to publish components of the 
when approved, issuing at least one placement or allocation action in the target computing environment according to the resource optimization plan (Paragraph Number [0064] teaches once a potential resolution of the conflict has been determined, a query seeking approval of the resolution can be posed (e.g., via publication) to an end-user.  The query may operate to publish components of the solution to assist in determining whether the proposed resolution is acceptable.  Thus, the method 211 may continue on to block 237 to include publishing a query that includes specifications of the additional resource elements and/or the less capable version prior to the resolving.  Further activity may include receiving a response to the query, the response being used to determine whether a proposed resolution of the conflict can be finalized).
reconciling the at least one placement or allocation change in the target computing environment against the resource optimization plan to determine if the action was implemented (Paragraph Number [0064] teaches once a potential resolution of the conflict has been determined, a query seeking approval of the resolution can be posed (e.g., via publication) to an end-user.  The query may operate to publish components of the solution to assist in determining whether the proposed resolution is acceptable.  Thus, the method 211 may continue on to block 237 to include publishing a query that includes 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 21
Claims 30, 31, 46, and 47 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication Number 2009/0070771 to Yuyitung et al. in view of U.S. Patent Application Publication Number 2012/0324092 to Brown et al. (hereafter referred to as Brown).
As per claims 30 and 46, Yuyitung discloses each of the limitations of claims 28 and 44.
Yuyitung does not explicitly teach the following limitations which are taught by Brown:
wherein the target computing environment is a public cloud computing environment. (Paragraph Number [0036]-[0038] teaches community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns (e.g., mission, security requirements, policy, and compliance considerations).  It may be managed by the organizations or a third party and may exist on-premises or off-premises. Public cloud: the cloud infrastructure is made available to the general public or a large industry group and is owned by an organization selling cloud services. Hybrid cloud: the cloud infrastructure is a composition of two or more clouds (private, community, or public) that remain unique entities but are bound together by standardized or proprietary technology that enables data and application portability (e.g., cloud bursting for load-balancing between clouds)).
Both Yuyitung and Brown are directed to resource allocation analysis. Yuyitung discloses obtaining demand information regarding workloads for both physical and virtual environments, determining where the demand fits into targeting host environments during particular time windows and indicating if the demand fits into the available hosting environment. Brown improves upon Yuyitung by disclosing self-service model generation in both private and public cloud environments. One of ordinary skill in the art would be motivated to further include self-service model generation in both private and public cloud environments, to efficiently provide tools that can be accessed regardless of location that could be protected by security if needed, but otherwise made available for general consumer use.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of obtaining demand 
As per claims 31 and 47, Yuyitung discloses each of the limitations of claims 28 and 44.
Yuyitung does not explicitly disclose the following limitations which are taught by Brown:
wherein the target computing environment is a private cloud computing environment (Paragraph Number [0036]-[0038] teaches community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns (e.g., mission, security requirements, policy, and compliance considerations).  It may be managed by the organizations or a third party and may exist on-premises or off-premises. Public cloud: the cloud infrastructure is made available to the general public or a large industry group and is owned by an organization selling cloud services. Hybrid cloud: the cloud infrastructure is a composition of two or more clouds (private, community, or public) that remain unique entities but are bound together by standardized or proprietary technology that enables data and application portability (e.g., cloud bursting for load-balancing between clouds)).

Claims 22, 23, 34, 35, 38, 39, 50, and 51 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication Number 2009/0070771 to Yuyitung et al. in view of U.S. Patent Application Publication Number 2012/0102498 to Subramanya et al. (hereafter referred to as Subramanya) and in further view of U.S. Patent Application Publication Number 2012/0324092 to Brown et al. (hereafter referred to as Brown).
As per claims 22, 34, 38, and 50, the combination of Yuyitung and Subramanya teaches each of the limitations of claims 21, 33, 37 and 49.
Yuyitung does not explicitly disclose the following limitations which are taught by Brown:
wherein the target computing environment is a public cloud computing environment. (Paragraph Number [0036]-[0038] teaches community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns (e.g., mission, security requirements, policy, and compliance considerations).  It may be managed by the organizations or a third party and may exist on-premises or off-premises. Public cloud: the cloud infrastructure is made available to the general public or a large industry group and is owned by an organization selling cloud services. Hybrid cloud: the cloud infrastructure is a composition of two or more clouds (private, community, or public) that remain unique entities but are bound together by standardized or proprietary technology that enables data and application portability (e.g., cloud bursting for load-balancing between clouds)).

As per claims 23, 35, 39, and 51, the combination of Yuyitung and Subramanya teaches each of the limitations of claims 21, 33, 37 and 49.
Yuyitung does not explicitly disclose the following limitations which are taught by Brown:
wherein the target computing environment is a private cloud computing environment. (Paragraph Number [0036]-[0038] teaches community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns (e.g., mission, security requirements, policy, and compliance considerations).  It may be managed by the organizations or a third party and may exist on-premises or off-premises. Public cloud: the cloud infrastructure is made available to the general public or a large industry group and is owned by an organization selling cloud services. Hybrid cloud: the cloud infrastructure is a composition of two or more clouds (private, community, or public) that remain unique entities but are bound together by standardized or proprietary technology that enables data and application portability (e.g., cloud bursting for load-balancing between clouds)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624